Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed February 12, 2021. Claims 1-22 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
3.       Claims 1 and 11 of this application is patentably indistinct from claims 1 and 14 of Application No. 16/401314.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Dependent claims rejected by virtue of dependency.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-3, 5, 7-9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (US 2016/0092704 A1) (hereinafter Russell) in view of Tingler (US 2019/0080280 A1) (hereinafter Tingler).
               Regarding claim 1, Russell discloses a method for determining an inventory (Fig. 1, paragraph 0035, product tracking application 325 assist with taking inventory of products or items within user premises 309 based upon data obtained from RFID tags 104 via light bulbs 102 installed within user premises 309), comprising:
performing first operations by an internal circuit of a light provider to control operations of a light element to produce visible light, where the light provider is coupled to a light fixture installed on a physical structure of a facility (paragraph 0036, light bulb 102 integrates a light source 401 and RFID reader 403 within housing 404. FIG. 4, light source 401 comprises LED's configured to project or emit light of light bulb 102); and
performing second operations by the internal circuit to: connect with a network (Fig. 3, para 0041-0042, processor 413 control activities of RFID reader 403 within light bulb 102, sensor data that is related to conditions or activity within area in which light bulb 102 is installed utilized to determine whether to activate RFID reader 403):
receive, via the network, a tag identifier (Fig. 11, at box 1006 light bulb 102 extract an identifier from response and response received at box 1004, para 0031, RFID tags 104 transmit response to interrogator signals includes an identifier) associated with an alert event detected by a first reader device external to the light provider (Fig. 3, Abstract, forward identifiers (i.e., tag identifier associated) corresponding to RFID tags detected by RFID reader to another computing device (i. e., external to the light provider), paragraph 0012, RFID tag issue a response such as a product identifierand light bulb facilitate identification of the product that issue response to the RFID reader (i. e., external to the light provider), para 0015, RFID tags 104 issue response to interrogator signals transmitted by light bulb 102. response include product identifier, claim 7, obtain a response to RFID interrogator signal received by RFID reader; and extract identifier corresponding to an RFID tag associated with response), 
read, via a second reader device external to the light provider, a tag after receiving the tag identifier, the tag corresponding to the tag identifier (Fig. 1 and 3 and paragraph 055, Fig. 11, steps 1006 and 1008, At box 1008, light bulb 102 transmit identifier to product tracking application 325 via a network interface, paragraph 0012, RFID tag issue a response product identifierand light bulb facilitate identification of the product that issue response to the RFID reader (i. e., external to the light provider), paragraph 0051, Fig. 3, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 respond with identifiers (i. e., external to the light provider), para 011, RFID tags identifier facilitates identification of product, UPC, SKU or identifier).
Russell fails to disclose read tag identifier and in response to the read of the tag, control the light element to modify at least one characteristic of the visible light produced thereby.
In analogous art, Tingler discloses disclose read tag identifier (paragraph 0020, unique identifier that uniquely identifies item 304 and receive, from a set of RFID tag readers 104, RFID tag information, RFID tags being read at each of a set of RFID tag readers RFID tag information is received based on received RFID signals from the RFID tags 112 and include tag identifier information (i.e., received tag identifier detected by RFID reader), paragraph 0029, one or more characteristics of RFID tag information of received RFID signals from RFID tags 112 being read at RFID tag readers 104) and 
in response to the read of the tag, control the light element to modify at least one characteristic of the visible light produced thereby (paragraph 0020, Fig. 4, RFID tags having unique identifier associated with RFID tag signals detected in response to RFID tag reader signal (i.e., in response to the read of the tag), paragraph 0038, RFID tags dtect threshold change (e.g., threshold reduction in detected signal strength, threshold change in read rate, threshold period, etc.) in RFID information characteristics, para 0042, system  activated, deactivated, put into a low power mode or modified in operation (i.e., modify characteristic of visible light)  based on tracked objects and control a lighting system, claim 9, lighting systems, based on location information of  tracked object, activate and deactivate some of lighting systems (i.e., control light element), para 0029, tracking control circuit 106 detected changes from one or more characteristics of RFID tag information (i.e., modify characteristic)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell to use ambient light sensor detects ambient light level and generates an ambient light sensor signal representative of the ambient light level  as taught by Tingler to LED light sources controlled (e.g., via processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Tingler, paragraph 0012].
Regarding claim 2, Russell discloses the method according to claim 1, wherein the light element comprises a light bulb or a light tube (Fig. 4, light bulb 102).
Regarding claim 3, Russell discloses the method according to claim 2, wherein the internal circuit comprises an antenna printed on the light bulb or the light tube (paragraph 0014, light bulb 102 and/or an antenna system associated with RFID reader integrated within a housing of light bulb 102, paragraph 0037, RFID reader 403 is also coupled to an antenna system 407, or at least one antenna wire loop, that is configured to facilitate the transmission of RFID interrogator signals).
Regarding claim 5, Russell discloses the method according to claim 1, further comprising performing the second operations by the internal circuit to communicate information read from the tag to the at least one external device via the network (Fig. 3, para 0041-0042, processor 413 control activities of RFID reader 403 within light bulb 102. Abstract, forward identifiers (i.e., tag identifier associated) corresponding to RFID tags detected by RFID reader to another computing device, Fig. 1, paragraph 0015, RFID tags 104a-c integrated within products, clothing, by product manufacturer and RFID tags 104 issue response to interrogator signals transmitted by light bulb 102  equipped with network, or local or wide area networking communication interface).
Regarding claim 7, Russell discloses the method according to claim 1, further comprising second performing the operations by the internal circuit to cause the light fixture to issue an alarm when information read from tag includes the tag identifier (Fig. 3, para 0041-0042, processor 413 control activities of RFID reader 403 within light bulb 102, paragraph 0046, processor system 413 forward identifier along with corresponding signal strength data to the product tracking application 325, paragraph 0051, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 can respond with one or more identifiers from which product or item information can be identified).
Regarding claim 8, Russell discloses the method according to claim 1, wherein the tag is a first tag, and further comprising performing the second operations by the internal circuit to control the light provider such that the light provider outputs at least one of light and Radio Frequency (“RF”) energy that is harvestable by a second tag or other energy harvesting device (Fig. 3, para 0041-0042, processor 413 control activities of RFID reader 403 within light bulb 102, claim 7, obtain a response to RFID interrogator signal received by RFID reader; and extract identifier corresponding to an RFID tag associated with response, paragraph 0042, RFID reader 403 activated when certain level of motion is detected in area in which light bulb 102 installed in order to reduce power consumption and light bulb 102 is turned "on" and light bulb 102 turned "off").
Regarding claim 9, Russell discloses the method according to claim 1, wherein the internal circuit performs the tag read in a manner that minimizes an effect of heat generated by the internal circuit on a life of the light element (paragraph 0041, light bulb 102 include a heat sensor, a temperature sensor or other types of sensors that coupled to power reserve 409 or electricity source that detect conditions or activity, paragraph 0043, light bulb 102 report temperature data generate alert that communicated to user).
Regarding claim 11, Russell discloses a light provider (Fig. 1, paragraph 0035, product tracking application 325 assist with taking inventory of products or items within user premises 309 based upon data obtained from RFID tags 104 via light bulbs 102 installed within user premises 309), comprising:
a light element configured to produce visible light (paragraph 0036, light bulb 102 integrates a light source 401 and RFID reader 403 within a housing 404. FIG. 4, light source 401 comprises LED's configured to project or emit light through a surface 405 of light bulb 102. The surface 405 of light bulb 102 configured to allow passage of light such that area in which light bulb 102 is installed illuminated by light source 401);
a base coupled to the light element, configured to lit in a light fixture, and comprising a power contact for connecting to an external power source via the light fixture; and an internal circuit configured of the light provider  to: control operations of the light element; connect with a network (Fig. 1, paragraph 0015, RFID tags 104a, 104b and 104c integrated within products, articles of clothing, by product manufacturer and RFID tags 104 issue response to interrogator signals transmitted by light bulb 102  which is equipped with a network interface, Wi-Fi interface, ZigBee interface, Z-Wave interface, or local or wide area networking communication interface, paragraph 0051, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 can respond with one or more identifiers from which product or item information can be identified);
receive, via the network (Fig. 11, at box 1006 light bulb 102 extract an identifier from response and response received at box 1004, paragraph 0031, RFID tags 104 transmit a response to interrogator signals that includes an identifier), a tag identifier associated with an alert event detected by a first reader device external to the light provider (Fig. 3, Abstract, forward identifiers (i.e., tag identifier associated) corresponding to RFID tags detected by RFID reader to another computing device (i. e., external to the light provider), paragraph 0012, RFID tag issue a response such as a product identifierand light bulb facilitate identification of the product that issue response to the RFID reader (i. e., external to the light provider), para 0015, RFID tags 104 issue response to interrogator signals transmitted by light bulb 102. response include identifier, claim 7, obtain response to RFID interrogator signal received by RFID reader; and extract identifier corresponding to RFID tag associated with response);
read, via a second reader device external to the light provider, a tag after receiving the tag identifier (Fig. 1 and 3 and paragraph 055, Fig. 11, steps 1006 and 1008, At box 1008, light bulb 102 transmit identifier to product tracking application 325 via a network interface, paragraph 0012, RFID tag issue a response such as a product identifierand light bulb facilitate identification of the product that issue response to the RFID reader (i. e., external to the light provider), paragraph 0051, Fig. 3, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 respond with identifiers (i. e., external to the light provider), paragraph 011, RFID tags identifier facilitates identification of product, UPC, stock keeping unit (SKU) or identifier).
Russell fails to disclose read tag identifier and in response to the read of the tag, control the light element to modify at least one characteristic of the visible light produced.
In analogous art, Tingler discloses read tag identifier (paragraph 0020, unique identifier that uniquely identifies item 304 and receive, from a set of RFID tag readers 104, RFID tag information, RFID tags being read at each of a set of RFID tag readers RFID tag information is received based on received RFID signals from the RFID tags 112 and include tag identifier information (i.e., received tag identifier detected by RFID reader), paragraph 0029, one or more characteristics of RFID tag information of received RFID signals from RFID tags 112 being read at RFID tag readers 104) and
in response to the read of the tag, control the light element to modify at least one characteristic of the visible light produced (paragraph 0020, Fig. 4, RFID tags having unique identifier associated with RFID tag signals detected in response to RFID tag reader signal (i.e., in response to the read of the tag), paragraph 0038, RFID tags dtect threshold change (e.g., threshold reduction in detected signal strength, threshold change in read rate, threshold period, etc.) in RFID information characteristics, para 0042, system  activated, deactivated, put into a low power mode or modified in operation (i.e., modify characteristic of visible light)  based on tracked objects and control a lighting system, claim 9, lighting systems, based on location information of  tracked object, activate and deactivate some of lighting systems (i.e., control light element), para 0029, tracking control circuit 106 detected changes from one or more characteristics of RFID tag information (i.e., modify characteristic)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product disclosed by Russell to use ambient light sensor detects ambient light level and generates ambient light sensor signal representative of the ambient light level  as taught by Tingler to LED-based light sources controlled to provide programmable (e.g., variably dimmable) illumination at a variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Tingler, paragraph 0012].
Regarding claim 12, Russell discloses the light provider according to claim 11, wherein the light element comprises a light bulb or a light tube (Fig. 4, light bulb 102).
Regarding claim 13, Russell discloses the light provider according to claim 12, wherein the internal circuit comprises an antenna printed on the light bulb or the light tube (paragraph 0014, light bulb 102, antenna system associated with RFID reader integrated within a housing of light bulb 102).
Regarding claim 16, Russell discloses the light provider according to claim 11, wherein the internal circuit is configured to communicate information read from the tag to at least one external device via the network (Fig. 1, paragraph 0015, RFID tags 104a, 104b and 104c integrated within products, such as articles of clothing, by a product manufacturer and RFID tags 104 can issue a response to the interrogator signals transmitted by the light bulb 102  which is equipped with a network interface, such as a Wi-Fi interface, a power-line communication interface, a ZigBee interface, a Z-Wave interface, or any other local or wide area networking communication interface).
Regarding claim 18, Russell discloses the light provider according to claim 11, wherein the internal circuit is further configured to cause the light fixture to issue an alarm when information read from the tag includes the tag identifier (paragraph 0046, processor system 413 forward identifier along with corresponding signal strength data to the product tracking application 325, paragraph 0051, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 can respond with one or more identifiers from which product or item information can be identified).
Regarding claim 19, Russell discloses the light provider according to claim 11, wherein the tag is a first tag, and wherein the internal circuit is further configured to control the light provider such that the light provider outputs at least one of light and Radio Frequency (“RF”) energy that is harvestable by a second tag or other energy harvesting device (paragraph 0042, RFID reader 403 activated when certain level of motion is detected in area in which light bulb 102 to reduce power consumption and light bulb 102 is turned "on" and powered when light bulb 102 turned "off").
Regarding claim 20, Russell discloses the light provider according to claim 11, wherein the internal circuit is further configured to perform the read of the tag in a manner that minimizes an effect of heat generated by the internal circuit on a life of the light element (para 0041, light bulb 102 include heat sensor, temperature sensor or other types of sensors and detect conditions or activity, para 0043, light bulb 102 report temperature data which generate alert communicated to user, para 0051, light bulb 102 to transmit RFID interrogator signals to RFID tags 104 respond with identifiers).




8.       Claims 4, 6, 10, 14-15, 17 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (US 2016/0092704 A1) (hereinafter Russell) in view of Tingler (US 2019/0080280 A1) (hereinafter Tingler) and further in view of Chemel (US 2012/0235579 A1) (hereinafter Chemel).

Regarding claim 4, Russell and Tingler fails to disclose the method according to claim 1, wherein the internal circuit controls at least one of an on/off state, a brightness or a color of the light element.
In analogous art, Chemel discloses the method according to claim 1, wherein the internal circuit controls at least one of an on/off state, a brightness or a color of the light element (paragraph 0011, lighting fixture(s) may transition from a full-on to a full-off state, paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels, paragraph 0081, signal may be via a tricolor LED on the LED light bar or PMM with the LED light bar type indicated via color code, paragraph 0197, lighting management module 118 regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources, paragraph 0216, lighting systems 102 described above may provide ability to individually turn individual light strips `ON` and `OFF`).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell and Tingler to use lighting management module regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources  as taught by Chemel to LED-based light sources controlled to provide programmable (e.g., variably dimmable) illumination at a variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Regarding claim 6, Russell discloses the method according to claim 1, further comprising performing the second operations by the internal circuit (Fig. 1, Fig. 3, para 0041-0042, processor 413 control activities of RFID reader 403 within light bulb 102) to:
receive a notification from at least one external device when a person is detected near the light provider (paragraph 0043, RFID reader 403 activated in response to sensor data that exceeds or drops below a certain threshold and generate alert that is communicated to user associated with light bulb 102).
Russell and Tingler fails to disclose control the light element to provide the visible light with the at least one characteristic when information read from tag includes the tag identifier and the information is read within a pre-defined period of time from receipt of the notification.
In analogous art, Chemel discloses control the light element to provide the visible light with the at least one characteristic when information read from tag includes the tag identifier and the information is read within a pre-defined period of time from receipt of the notification (paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels, paragraph 0081, signal may be via a tricolor LED on the LED light bar or PMM with the LED light bar type indicated via color code, visible light from the lighting fixture to determine type, and can be activated with laser detector or IR handshake, or RF transmission of LED light bar types, paragraph 0197, lighting management module 118 regulate intensity, color temperature, lens control, or other aspects of light sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell and Tingler to use plurality of LED-based light sources to generate dimmable illumination at a plurality of different dimming levels as taught by Chemel to LED-based light sources controlled to provide (e.g., variably dimmable) illumination variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Regarding claim 10, Russell and Tingler fails to disclose the method according to claim 1, further comprising performing the second operations by the internal circuit to decrease a first brightness level of the light element and cause an increase in a second brightness level of a respective light element of at least one adjacent light provider to optimize a quality of an image or video that is to be captured by a camera integrated with the light fixture or a second camera placed in proximity to the light fixture.
In analogous art, Chemel discloses the method according to claim 1, further comprising performing the second operations by the internal circuit to decrease a first brightness level of the light element and cause an increase in a second brightness level of a respective light element of at least one adjacent light provider to optimize a quality of an image or video that is to be captured by a camera integrated with the light fixture or a second camera placed in proximity to the light fixture (paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels, paragraph 0046, lighting systems with integral emergency lighting function, integrated camera for facility security systems, paragraph 0197, lighting management module 118 regulate intensity, color temperature, lens control, or other aspects of the light sources, para 0296, camera-based systems (equipped with proper calibrations and filter) used to measure over a broad area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell and Tingler to use lighting management module regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources  as taught by Chemel to LED-based light sources controlled to provide programmable (e.g., variably dimmable) illumination at a variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Regarding claim 14, Russell and Tingler fails to disclose the light provider according to claim 11, wherein the internal circuit performs the operations to turn the light element on or off.
In analogous art, Chemel discloses the light provider according to claim 11, wherein the internal circuit performs operations to turn the light element on or off (paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at variety of light levels, paragraph 0081, signal via a tricolor LED on the LED light bar or PMM with the LED light bar type indicated via color code, paragraph 0197, lighting management module 118 regulate intensity, color temperature, beam angle, lens control, or other aspects of light sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell and Tingler to use lighting management module regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources  as taught by Chemel to LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Regarding claim 15, Russell and Tingler fails to disclose the light provider according to claim 11, wherein the internal circuit controls at least one of a brightness and a color of the light element.
In analogous art, Chemel discloses the light provider according to claim 11, wherein the internal circuit controls at least one of a brightness and a color of the light element  (paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels, paragraph 0081, signal may be via a tricolor LED on the LED light bar or PMM with the LED light bar type indicated via color code, paragraph 0197, lighting management module 118 regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product disclosed by Russell and Tingler to use plurality of LED-based light sources to generate dimmable illumination at a plurality of different dimming levels as taught by Chemel to use plurality of LED-based light sources to generate dimmable illumination at a plurality of different dimming levels at a variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Regarding claim 17, Russell discloses the light provider according to claim 11, wherein the internal circuit (Fig. 1) is further configured to:
receive a notification from at least one external device when a person is detected near the light provider (paragraph 0043, RFID reader 403 activated in response to sensor data that exceeds or drops below a certain threshold and generate alert that is communicated to user associated with light bulb 102).
Russell and Tingler fails to disclose control the light element to provide the visible light with the at least one characteristic when information read from the tag includes the tag identifier and the information is read within a pre-defined period of time from receipt of the notification.
In analogous art, Chemel discloses control the light element to provide the visible light with the at least one characteristic when information read from the tag includes the tag identifier and the information is read within a pre-defined period of time from receipt of the notification (paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels, paragraph 0081, signal may be via a tricolor LED on the LED light bar or PMM with the LED light bar type indicated via color code, visible light from the lighting fixture to determine type, and can be activated with laser detector or IR handshake, or via RF transmission of LED light bar types, paragraph 0197, lighting management module 118 regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell and Tingler to use lighting management module regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources  as taught by Chemel to LED-based light sources controlled  to provide programmable (e.g., variably dimmable) illumination at variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Regarding claim 21, Russell and Tingler fails to disclose the light provider according to claim 11, wherein the internal circuit is further configured to to decrease a first brightness level of the light element and cause an increase in a second brightness level of a respective light element of at least one adjacent light provider to optimize a quality of an image or video that is to be captured by a camera integrated with the light fixture or a second camera placed in proximity to the light fixture.
 In analogous art, Chemel discloses the light provider according to claim 11, wherein the internal circuit is further configured to to decrease a first brightness level of the light element and cause an increase in a second brightness level of a respective light element of at least one adjacent light provider to optimize a quality of an image or video that is to be captured by a camera integrated with the light fixture or a second camera placed in proximity to the light fixture (paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels, paragraph 0046, lighting systems with integral emergency lighting function, integrated camera for facility security systems, paragraph 0197, lighting management module 118 regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources, paragraph 0296, camera-based systems to measure ft-cd over a broad area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell and Tingler to use plurality of LED-based light sources to generate dimmable illumination at a plurality of different dimming levels as taught by Chemel to LED-based light sources controlled (e.g., variably dimmable) illumination variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Regarding claim 22, Russell discloses the light provider according to claim 11, wherein the internal circuit is further configured to cause the light element to flash on and off and to issue an alarm when information read from the tag includes the tag identifier (light bulb 102 is turned "on" and turned "off, paragraph 0012, RFID tag can issue a response that includes data that is stored within the RFID tag, such as a product identifier, paragraph 0015, These RFID tags 104 issue a response to the interrogator signals transmitted by the light bulb 102. The response include data stored on RFID tags 104, such as a product identifier, paragraph 0024, identifiers associated with RFID tags 104 that are detected by the light bulbs 102 can be reported to the product tracking application 325, paragraph 0051, RFID tags 104 can respond with identifiers from which product or item information identified by product tracking application 325, claim 7, obtain a response to the at least one RFID interrogator signal received by the RFID reader; and extract an identifier corresponding to an RFID tag associated with the response, paragraph –68, FIGS. 11-12 may be executed concurrently or with partial concurrence. FIGS. 11-12, state variables, warning semaphores, or messages might be added).
Russell and Tingler fails to disclose the internal circuit is further configured to cause the light element to flash on and off.
In analogous art, Chemel discloses the internal circuit is further configured to cause the light element to flash on and off (paragraph 0012, LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination at a variety of light levels, paragraph 0081, signal may be via a tricolor LED on the LED light bar or PMM with the LED light bar type indicated via color code, paragraph 0197, lighting management module 118 regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources (i.e., flash on and off)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that can facilitate identification of a product or its properties in a product catalog disclosed by Russell and Tingler to use lighting management module regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources  as taught by Chemel to LED-based light sources controlled to provide programmable (e.g., variably dimmable) illumination at a variety of light levels and detection of presence (or absence) of object of interest and person in an area to be illuminated  [Chemel, paragraph 0012].
Response to Arguments
9.        Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. 
	Double patenting rejection not withdrawn.
          On page 8, lines 10-14, and page 9, lines 13-15, the applicant argues that the reference(s) do not teach or even suggest performing operations by the internal circuit to ... receive, via the network, a tag identifier associated with an alert event detected by a first reader device external to the light provider,” and “read, via a second reader device internal to the light provider, a tag after receiving the tag identifier, the tag corresponding to the tag identifier as claimed.
          The examiner respectfully disagrees and points out that the Russell teaches as in Fig. 1,  and product tracking application 325 assist with taking inventory of products or items within user premises 309 based upon data obtained from RFID tags 104 via light bulbs 102 installed within user premises 309 and RFID tags 104 transmit a response to interrogator signals that includes an identifier [0031, 0035], and Fig. 3, processor 413 control activities of RFID reader 403 within light bulb 102, sensor data that is related to conditions or activity within area in which light bulb 102 is installed utilized to determine whether to activate RFID reader 403 [0041-0042], and and forward identifiers (i.e., tag identifier associated) corresponding to RFID tags detected by RFID reader to another computing device [Abstract] and  RFID tag issue a response such as a product identifierand light bulb facilitate identification of the product that issue response to the RFID reader (i. e., external to the light provider) [0012] and, RFID tags 104 issue response to interrogator signals transmitted by light bulb 102. response include product identifier [0015] and, obtain a response to RFID interrogator signal received by RFID reader; and extract identifier corresponding to RFID tag associated with response [Claim 7], and Fig. 3, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 respond with identifiers (i. e., external to the light provider), and RFID tags identifier facilitates identification of product, UPC, stock keeping unit (SKU) or identifier [0011 ad 0051], and
Tingler teaches system unique identifier that uniquely identifies item 304 and receive, from a set of RFID tag readers 104, RFID tag information, RFID tags being read at each of a set of RFID tag readers RFID tag information is received based on received RFID signals from the RFID tags 112 and include tag identifier information of corresponding item (i.e., received tag identifier detected by RFID reader) and as in Fig. 4, RFID tags having unique identifier that uniquely identifies RFID tag is associated and RFID tag signals detected by RFID tag readers, in response to RFID tag reader emitting read signal (i.e., in response to the read of the tag) [0020] and, RFID tags being read at each RFID tag readers, and one or more characteristics of RFID tag information of received RFID signals from RFID tags 112 being read at RFID tag readers 104, tracking control circuit 106 detected changes from one or more characteristics of RFID tag information (i.e., modify characteristic)  [0013, 0029], and RFID tags dtect threshold change (e.g., threshold reduction in detected signal strength, threshold change in read rate, threshold period, etc.) in RFID information characteristics [0038] and, para 0042, system  activated, deactivated, put into a low power mode or modified in operation (i.e., modify characteristic of visible light)  based on tracked objects and control a lighting system, claim 9, lighting systems, based on location information of  tracked object, activate and deactivate some of lighting systems (i.e., control light element) [0042] and
Chemel teaches lighting fixture(s) transition from a full-on to a full-off state, and LED-based light sources controlled (e.g., via a processor) to provide programmable (e.g., variably dimmable) illumination variety of light levels [0011-0012], and signal via a tricolor LED on the LED light bar or PMM with the LED light bar type indicated via color code [0081] and, lighting module 118 regulate intensity, color temperature, beam angle, lens control, or other aspects of the light sources [0197] and, lighting systems 102 provide ability to individually turn individual light strips `ON` and `OFF` [0216].
Thus, Russell (US 2016/0092704 A1) and Tingler (US 2019/0080280 A1)  and Chemel (US 2012/0235579 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689